Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

at least one auxiliary ring attached to an axial end region of the outer ring, wherein the auxiliary ring includes an axially extending leg having a radially outwardly facing rib having an outer diameter, wherein the axial end region of the outer ring has a radially inwardly facing groove, and wherein the rib is mounted in the groove to retain the auxiliary ring on the outer ring, and the bearing unit further including a seal assembly mounted to the auxiliary ring, the seal assembly including a plate that is L-shaped in axial section and includes an axial leg and a radial leg, the axial leg being in direct contact with the auxiliary ring, wherein a portion of each of the plurality of rolling elements lies radially farther outward from an axis of rotation than the axial leg, and wherein a radially inwardly extending leg of the auxiliary ring forms a gap seal with the inner ring.

Although the prior art of record discloses similar arrangements, the prior art does not disclose the specific elements with the geometric arrangement required by the claims.  Rearrangement of the elements to provide the required geometry could only be achieved with impermissible hindsight reconstruction, and further there would be no rationale to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656